Name: Commission Regulation (EEC) No 4032/87 of 30 December 1987 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 378/6531 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4032/87 of 30 December 1987 fixing the import levy on molasses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3993/87 (2), and in particular Article 1 6 (8) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas the import levy on molasses was fixed by Regu ­ lation (EEC) No 2569/87 (4), as last amended by Regula ­ tion (EEC) No 3902/87 O ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2569/87 to the information at present available to the Commission that the levy at present in force should be altered as shown in the Annex to this Regulation ; Whereas Regulation (EEC) No 2658/87 introduces from 1 January 1988 a new combined nomenclature meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 (1 ) of amended Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within subheadings 1703 10 00 and 1703 90 00 of the combined nomenclature, 0,58 ECU/100 kg Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 377, 31 . 12. 1987. (3) OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 243, 27. 8 . 1987, p. 48 . H OJ No L 365, 24. 12. 1987, p. 69 .